892 F.2d 84
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Florentino MAGANA-LUA, Defendant-Appellant.
No. 89-10178.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 11, 1989.*Decided Dec. 27, 1989.

Before POOLE, REINHARDT and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
After considering all the arguments in Magana-Lua's brief and after drawing all reasonable inferences, we conclude that the district court imposed a proper sentence.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3